DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Intraocular lens – Species A (embodied in Figure 1) in the reply filed on 18 January 2021 is acknowledged.
3.	Applicant’s election without traverse of Pattern – Species A (embodied in Figure 3A) in the reply filed on 18 January 2021 is acknowledged.
4.	Applicant’s election without traverse of Groove – Species A (embodied in Figure 5) in the reply filed on 18 January 2021 is acknowledged.
5.	During a telephone conversation with Attorney Sung Wook Kooh on 27 January 2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group/Invention I (drawn to an intraocular lens), claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. 
According to Attorney Sung Wook Kooh, claims 1-6 read on the elected embodiment/species. 
6.	Claims 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected group/invention and non-elected embodiments/species.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 3 recites the limitation "the whole pattern" in line 3. There is insufficient antecedent basis for this limitation in the claim.
b. Claim 4 recites the limitation "the pattern" in line 1. There is insufficient antecedent basis for this limitation in the claim.
c. Claim 5 recites the limitation "the pattern" in line 1 and line 5. There is insufficient antecedent basis for this limitation in the claim.
d. Claim 5 recites the limitation "the front surface part and the rear surface part" in line 5. There is insufficient antecedent basis for this limitation in the claim.
e. Regarding claim 5, the recitation “and 5the pattern is formed on the front surface part and the rear surface part, and the pattern is formed to continuously extend through a side part over the front surface part and the rear surface part” (lines 5-7) is vague and confusing, rendering claim 5 indefinite as to the scope of the invention.
f. Claim 6 recites the limitation "the groove" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeon et al. (US PG Pub No. 2016/0095698 A1).
Referring to Figures 1A, 1B, 2A, 2B, 3A-3C, 4, and 5A-5B, Jeon et al. ‘698 discloses an intraocular lens comprising:
an optic portion (Figures 1A, 1B, 4B – optic portion 10; Figures 2A, 2B – optic portion 30) having a circular shape and including a first pattern (Figures 1A, 1B, 4B – first pattern 12 and/or 13; Figures 2A, 2B – first pattern 32 and/or 33) which 5includes a ridge (Figures 4, 5A, and 5B and paragraph [0043] - convex region “r”) and a groove (Figures 4, 5A, and 5B and paragraph [0043] - concave region “g”); and 

at least one of the ridges included in the first pattern and the second pattern 10and at least one of the grooves included in the first pattern and the second pattern includes a section in which a width is formed differently ([0045]; [0048]; [0063]; [0064]; [0065]).
Regarding claim 2, Jeon et al. ‘698 teaches a width of a convex region “r” (a ridge) of the haptic portion as being between 1 and 12 micrometers ([0045]), and a width of a concave region “g” (a groove) of the optic portion as being 5 micrometers ([0065]). If using 1 micrometer as the width of the ridge and 5 micrometers as the width of the groove, then Jeon et al. ‘698 teaches “wherein a width ratio of the ridge and the groove included in the first pattern and the second pattern is formed within a 15range of 1:2 to 1:8” (since a ratio of 1:5 falls within a 15range of 1:2 to 1:8).
Regarding claim 4, Jeon et al. ‘698 teaches wherein the pattern is formed over the haptic portion and the optic portion (clearly shown in Figures 1A, 1B, 2A, 2B, 4B), 
the width of the ridge is 5 micrometers ([0045]; [0065]) and the width of the groove is different in each section ([0045]; [0048]; [0063]; [0064]; [0065]), and
25the width of the groove formed on the haptic portion is formed to be wider than that of the groove formed on the optic portion ([0045]; [0048]; [0063]; [0064]; [0065]).
Jeon et al. ‘698 teaches wherein the pattern is formed over a front surface part and a rear surface part of the optic portion and a front surface part and a rear surface part of the haptic portion which are located at a front side with respect to a direction in which light passes through the optic portion, and 5the pattern is formed on the front surface part and the rear surface part, and the pattern is formed to continuously extend through a side part over the front surface part and the rear surface part ([0016]; [0050]; [0051]; [0054]).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US PG Pub No. 2016/0095698 A1).
Regarding claim 3, Jeon et al. ‘698 teaches wherein a pattern in which the width of the ridge is 5 micrometers ([0045]; [0065]). Jeon et al. ‘698 discloses the invention as claimed, Jeon et al. ‘698 concerns with reducing, blocking, or inhibiting cell migration ([0002]).
The particular combination of dimensions is considered an optimum or working range discovered by routine experimentation, not an unexpected result. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured Jeon et al. ‘698 intraocular lens wherein “and the width of the groove is 30 micrometers is included in a section of at least a part of the whole pattern”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
It would have been an obvious matter of design choice to construct Jeon et al. ‘698 intraocular lens with particular dimensions (i.e., “and the width of the groove is 30 micrometers is included in a section of at least a part of the whole pattern”) as were deemed necessary to benefit the performance of the intraocular lens, since such a modification would have involved a mere change in the size (e.g., width) of a component (i.e., the groove of Jeon et al. ‘698 intraocular lens). A change in size is generally recognized as being within the level of ordinary skill in the art.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US PG Pub No. 2016/0095698 A1) in view of Magin et al. (WO 2016/022933 A1).
Jeon et al. ‘698 discloses the invention as claimed, except for particularly disclosing wherein the groove includes a 10rugged part of nanometer units formed on a surface thereof. However, this is already known in the art. For example, Magin et al. ‘933 teaches an intraocular lens (Figures 9 and 10A-10E) comprising a pattern (Figures 9 and 10A-10E; page 19, paragraph [0111]) comprising grooves/channels (Figures 3A, 4B, 5, 9, and 10E) including a 10rugged part (Figure 4B; [0073]; [0099]) of nanometer units ([0007]; [0075]; [0078]) formed on a surface thereof in order to control (e.g., prevent or inhibit) migration of undesirable cells ([0110]; [0111]; [0116]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a pattern comprising grooves/channels including a 10rugged part of nanometer units formed on a surface thereof, as taught by Magin et al. ‘933, with the invention of Jeon et al. ‘698, in order to control (e.g., prevent or inhibit) migration of undesirable cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774